EXHIBIT 10.32



MEMORANDUM






To: Doris W. Skoch

From: Marc T. Giles

Date: January 21, 2004

Re: Addendum to Appointment Memorandum


     In your capacity as President of Spandex Ltd., you have agreed to relocate
from the United Kingdom to Brussels, Belgium, effective July 15, 2003. The
purpose of this Memorandum is to amend certain terms and conditions of my
Memorandum to you dated May 23, 2002.

1. Vacation and Holiday Leave is deleted in its entirety and the following is
substituted in lieu thereof:



Vacation and Holiday Leave. You will be entitled to vacation based on the policy
in effect for employees of Spandex Brussels. You are subject to all local rules
regarding the local public and business holiday schedules of Belgium.



2. Home Leave is deleted in its entirety and the following is substituted in
lieu thereof:



Home Leave. The Company will provide return economy class airfare between
Brussels, Belgium, and Hartford, Connecticut, or Oklahoma, for you and your
husband and two children twice in each twelve (12) months offshore service. This
airfare must be taken in travel and cannot be carried forward each year.



3. Housing and Transportation in the UK is deleted in its entirety and the
following is substituted in lieu thereof:



Housing and Transportation in Belgium. In lieu of paying you housing
differential allowances, Spandex is presently providing housing for you in
Belgium. Spandex is also providing a car for your transportation needs in
Belgium, this in lieu of the transportation differential. Any changes in these
arrangements will require prior written authorization from me. Effective
December 1, 2003, you no longer receive a mortgage allowance.



4. Tax Arrangements is deleted in its entirety and the following is substituted
in lieu thereof:



Tax Arrangements. At the Company's expense, the accounting firm chosen by the
Company, KPMG at this time, will prepare United States, Belgian, and UK tax
returns for the duration of your Assignment, and for the year ending in which
you are repatriated. You are responsible for complying with all requests by KPMG
in this matter.



While on assignment, the intention is that you will pay the same amount in taxes
on your employment income as if you were a resident of Connecticut. As we have
agreed to continue paying you 100% of your salary and any bonus you may earn
from the United States, the Company will withhold from your pay an appropriate
amount of hypothetical tax. At the end of the year, a true-up will be done to
adjust for any differences between the hypothetical taxes actually withheld and
your final hypothetical tax liability had you remained a resident of
Connecticut. KPMG will assist in the preparation and filing of your United
States, Belgian and UK tax returns and will provide you and the Company the tax
equalization settlement calculations.



All other terms of my May 23, 2002 Memorandum and the terms of my September 30,
2002 Memorandum to you remain unchanged. If this Memorandum sets forth your
understanding on the subject matter hereof, please sign and return the enclosed
copy of this Memorandum.



 

 

 

/s/ Marc T. Giles

   

Marc T. Giles
President and Chief Executive Officer

 




Accepted and Agreed.

/s/ Doris W. Skoch___

Doris W. Skoch